DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “extracting video features of frames from a plurality of frames of video content; extracting text features from transcript information of the video content; identifying importance scores of the frames based on the video features and the text features; and selecting a key frame of the video content among the plurality of frames based on the identified importance scores.” This judicial exception is not integrated into a practical application because is directed to a method that is merely data gathering steps required to use the correlation and do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more to the exception

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Pub. No. 2016/0014482).
Consider claim 1. An electronic apparatus comprising: a memory configured to store an instruction; and a processor (fig. 5A shows non-volatile and volatile memories and a processor) configured to execute the instruction to: extract video features of frames from a plurality of frames of video content, extract text features from transcript information of the video content, identify importance scores of the frames based on the video features and the text features, and select a key frame of the video content among the plurality of frames based on the identified importance scores (para. 0023 describes extracting a set of video clips from a set of annotated video segments and generating scoring data using scoring metrics for audio, video, and text). 
Consider claim 2. The electronic apparatus according to claim 1, wherein the processor is configured to create a model learned by performing machine learning 
Consider claim 4. Chen et al. teaches the electronic apparatus according to claim 1, wherein the processor is configured to extract the video features based on at least one of histogram of oriented gradient (HOG), scale invariant feature transform (SIFT), a color histogram (para. 0098 describes generating a color histogram to extract video features), texture extraction, or machine learning (para. 0090 describes machine learning techniques to extract video features). 
Consider claim 5. Chen et al. teaches the electronic apparatus according to claim 1, wherein the processor is configured to extract the text features based on at least one of bag of words (Bow), term frequency-inverse document frequency (TF-IDF), word-embedding, or machine learning based models like a neural network (para. 0090 describes machine learning techniques to extract text features; para. 0117 describes term frequency-inverse document frequency (TF-IDF) to extract text features).
Consider claim 6. Chen et al. teaches the electronic apparatus according to claim 1, wherein the processor is configured to: perform cleaning by removing or stemming a stop word from a text forming transcript information of the video content, and extract the text features from the cleaned text (para. 0129 describes filtering text for stop words).
Consider claim 7. Chen et al. teaches the electronic apparatus according to claim 1, wherein the processor is configured to produce a video summary with the selected key frames (para. 0023 describes producing a video summary with selected key frames). 
Consider claim 8. Chen et al. teaches the electronic apparatus according to claim 7, further comprising a display configured to display the produced video summary (para. 0075 describes displaying video segments to a user).
Claims 9, 10, and 12-15 are rejected using similar reasoning as corresponding claims above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. No. 2016/0014482) in view of Sankaran et al. (US Pub. No. 2019/0147366).
Consider claim 3. Chen et al. teaches all claimed limitations as stated above, except performing the machine learning based on a recurrent neural network for a time-series analysis. 
However, Sankaran et al. teaches performing the machine learning based on a recurrent neural network for a time-series analysis (para. 0038 describes performing the machine learning based on a recurrent neural network for a time-series analysis).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to perform the machine learning based on a recurrent neural network for a time-series analysis, in order to implement intelligent recommendation to users as suggested by the prior art.
Claim 11 is rejected using similar reasoning as corresponding claim 3 above.Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rosenberg et al. (US Pat. No. 7,751,592) discloses a system for 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484